COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-017-CV
 
LAURA
HAYLES                                                                  APPELLANT
 
                                                   V.
 
BILLY
R. LAIL                                                                        APPELLEE
                                                                                                        
                                               ----------
                FROM
COUNTY COURT AT LAW OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED:  June 12, 2008




[1]See Tex. R. App. P. 47.4.